—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 7, 1997, which, in an action to set aside, as fraudulent, a 1972 cooperative conversion of the subject building, granted defendants’ motion for summary judgment dismissing the complaint on the grounds of Statute of Limitations and lack of standing, unanimously affirmed, without costs.
Assuming, as plaintiffs allege, that defendants fraudulently concealed for 25 years that proper and timely notices of the right to buy apartments at insider prices were not given to tenants holding leases at the time of the conversion, the action was properly dismissed as time-barred, given evidence of extensive prior proceedings concerning the conversion and absent any explanation why evidence of this fraud could not have been discovered sooner (CPLR 213 [8]; 203 [g]). Nor do plaintiffs have standing to challenge a conversion that was *162completed long before any of them, with one exception, became tenants of the building. As for the one plaintiff who was a tenant at the time of the conversion, he was then and since a rent regulated tenant, the status the other plaintiffs are seeking to gain, and therefore lacks standing to assert the fraud that allegedly warrants such status, inasmuch as he has suffered no harm therefrom. Although one tenant would have had standing to challenge the Attorney General’s acceptance of the offering plan (Matter of Whalen v Lefkowitz, 36 NY2d 75, 77-78), his time to do so ran out four months after such acceptance, and, moreover, the Attorney General has been released as a defendant, with prejudice, by stipulation. Concür — Ellerin, P. J., Tom, Wallach and Saxe, JJ.